UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 3, 2012 DXP Enterprises, Inc. (Exact name of registrant as specified in its charter) Texas 0-21513 76-0509661 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification No.) 7272 Pinemont Houston, Texas (Address of principal executive offices) (zip code) (713) 996-4700 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240-14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240-13e-4(c)) Item 8.01 Other Events. On January 3, 2012, DXP filed a certificate of correction to reverse its July 26, 2011 amendment to its Restated Articles of Incorporation.As a result the number of shares of each class and their respective par values were put back to their levels prior to the July 26, 2011 amendment as follows: (i) the number of shares designated as Series A Preferred Stock increased from 1,122 to 1,000,000, (ii) the number of shares designated as Series B Preferred Stock increased from 15,000 to 1,000,000, (iii) the number of shares of undesignated preferred stock was reduced by the number of shares redesignated as Series A Preferred Stock and Series B Preferred
